DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 29 October 2020. 
Claims 1-4 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the multiple states include: undone; in progress; approved; approval pending; rejected; and approving”.  It is unclear how the states of “approved” and “pending approval” are different from “approving”.  A search of the specification for “approving” yields only one result, at para. [0035] which merely reiterates the claim language.  For purposes of examination, “approved” and “approving” will be assumed to refer to the same state, specifically, that an item in a workflow has been approved.  


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-4), which recite steps of generating a request for processing a temporary report, acquiring the temporary report and request, registering the acquired temporary report based on the request, and changing a state of the report to a state selected from multiple states based on the request for processing.    
These limitations of managing the state change of a report, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity, but for recitation of generic computer components (e.g., a first and second hardware processor).  Specifically, it amounts to managing an individual changing the state of a report according to a received request and amounts to managing personal behavior or relationships or interactions between people. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a)(2). (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, reciting particular aspects of how to manage an individual changing the state of a report according to a received request).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a  master and slave server; a memory; a first hardware processor; a second hardware processor amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0025], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “acquires the temporary request and the request for processing of the temporary report from the slave server” amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “created in a medical facility according to multiple states defined in a report creation and approval flow”;  see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 4, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, a slave server that manages a duplicate of data managed in the master server and accessible from outside the medical facility; a first hardware processor that generates a report…; a memory that stores a temporary report created based on an access from outside the medical facility  e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a master server that manages a report created in a medical facility according to multiple states defined in a report creation and approval flow, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); a memory that stores a temporary report created based on an access from outside the medical facility, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 4, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, generating a request for processing based on a user operation on a terminal outside the medical facility, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-4, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-4 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et. al. (US Publication 20170032549A1) in view of Benjamin et. al. (US Publication 20090287500A1). 

Regarding Claim 1, Segawa discloses the following: 
	a master server that manages a report created in a medical facility according to multiple states 5defined in a report creation and approval flow ([0010] “An information processing system according to the disclosed technique is a system for management of request information sent together with a medical image from a requesting facility and management of radiological interpretation result information”; Fig. 3 shows Work Server in communication with Image Management Server; [0043] “A work server 105 processes the report transmitted from the said terminal of the diagnostician. The report after the processing is stored into the database 108”; see Fig. 9D which shows states (status) such as “interpretation done” and “now under interpretation”); 	 
		a first hardware processor that generates a request for processing that is executed when the master server takes in the temporary report ([0041] “Using a requesting terminal 109, a person in charge of requesting for radiological interpretation at the requesting facility 150 enters information needed when s/he makes a request for radiological interpretation (request information). The request information is transmitted together with the image data to the data center 152. Each piece of request information is stored into a database 108”), and 
	wherein the master server comprises: a second hardware processor that (see [0147], “Implementing the functions by reading and executing the supplied program code by an information processor of the system or the apparatus is also within the scope of the present invention”): 
			15acquires the temporary report and the request for processing of the temporary report from the slave server ([0042] “Using a work terminal 112, a person in charge of receiving requests from the requesting facility 150 for radiological interpretation at a radiological interpretation center 151 checks whether there is any information missing in the request information or not upon each receipt, and assigns the requests to diagnosticians…” – receiving request for processing from a requesting facility reads on acquiring the temporary report and request from slave server (requesting facility); 
			registers the acquired temporary report as the report to be managed based on the acquired request for processing ([0071] “the portal page 1101 has an information display box 1111, in which information received from the radiological interpretation center, etc. is displayed…a summary box 1112, the display content of which enables the user to confirm the status of assigned radiological interpretation tasks” – confirming the status of assigned tasks reads on registering the acquired report based on request for processing), and 
	Segawa does not explicitly disclose, but Benjamin, which is directed to a system for distributed integrated medical image data management, does teach the following: 	
	a slave server that manages a duplicate of data managed in the master server and accessible from outside the medical facility ([0014] “hospitals often include servers for remote access, for example for reviewing radiological studies from home 126 (one or more) or by a reading group 130 (one or more); for example, such systems may be supported by one or more web servers 124”);  [0199] “Before, during or after sending out of the study, a backup copy of the study is optionally made”; [0227] “In an exemplary embodiment of the invention, integration device 300 acts as a backup server which attends to backing up data”), wherein the slave server comprises: 
		a memory that stores a temporary report created based on an access from outside the 10medical facility ([0371] “In an exemplary embodiment of the invention, integration device 300 is implemented as a single box. Optionally, the box is of a modular design, for example, a blade architecture, allowing memory, storage and/or processing power to be added as desired, optionally while operating”; where [0227] teaches “integration device 300 acts as a backup server which attends to backing up data and thereby supporting recovery from failure” and [0021] teaches data may be temporarily stored at an integration device”); and 
	changes a state of the report to be managed to a state that is selected from among the 20multiple states based on the request for processing ([0176] “In an exemplary embodiment of the invention, as data arrives, the status of the imaging request is updated. For example, the status can indicate if all data arrived, if all data marked as “required” by the above set of rules arrived, if any data still is expected to arrive, if the status is known and/or if any data is missing. In some cases the studies will not be available to the radiologists until they fully arrive (e.g., as indicated by a status change). Optionally, studies which fail to arrive within a certain time frame, are flagged, for example, to a system manager or reader”).  
	Segawa teaches a system for medical image interpretation which includes a main (master) server which communicates other servers, in which a request for processing is executed when the master server takes in a report, in which the master server acquires the report and request for processing of the temporary report from the slave server and registers the acquired temporary report as the report to be managed based on the received request for processing.  Segawa does not explicitly teach that a slave server manages a duplicate of data accessible from outside the facility in which the server comprises a memory that stores a temporary report created based on an access from outside the facility, or that the master server processor changes a state of the report to a state selected from among multiple states based on the request for processing, but Benjamin teaches these limitations.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify these teachings of Segawa with these teachings of Benjamin, to incorporate a slave (backup) server accessible from outside the facility to manage duplicate copies of data which has a memory storing a temporary report based on access from outside the facility into Segawa’s system that utilizes multiple servers, with the motivation of enabling remote access so that radiological studies can be reviewed from home (Benjamin [0014]) and so that data which will be needed can be retrieved from remote storage brought to a more available status (Benjamin [0106]); and to change the state of the report to a state from among multiple states based on the request for processing, with the motivation of using a dashboard like interface to indicate the status of carious activities (Benjamin [0145]). 

Regarding Claim 2, Segawa/Benjamin teach the limitations of Claim 1.  Segawa further discloses wherein the request for processing includes information specifying the state of the report, the state being selected when the master server takes in the temporary report 
([0071] “the portal page 1101 has an information display box 1111, in which information received from the radiological interpretation center, etc. is displayed, a message box 1114, in which message threads whose participants include the user are displayed, a summary box 1112, the display content of which enables the user to confirm the status of assigned radiological interpretation tasks, a memorandum box 1115, in which the user can jot down notes to be stored, and a schedule box 1113, the display content of which enables the user to check the user's radiological interpretation schedule several days ahead”; see Fig. 10B which lists Status “Confirmed” for first three rows and “Not yet” for bottom row).  

Regarding Claim 304, Segawa/Benjamin teach the limitations of Claim 1.  Segawa further discloses wherein the first hardware processor generates the request for processing based on a user operation on a client terminal outside the medical facility ([0007] “There is a need for an improved communication system (remote radiological interpretation system) for remote interaction between a requesting facility, which is a requester of such radiological interpretation, and a diagnostician who is asked to conduct a radiological interpretation (radiological interpretation facility); [0010] “An information processing system according to the disclosed technique is a system for management of request information sent together with a medical image from a requesting facility and management of radiological interpretation result information, which is information on results of radiological interpretation conducted at a radiological interpretation facility by using the medical image sent together with the request information from the requesting facility”; [0040] “At a requesting facility 150, modality 111, which is an image capturing machine such as CT, MRI, US, or PET, acquires image data (medical image data) of a patient for remote radiological interpretation use” – capturing an image at a “requesting facility” for remote interpretation reads on the request coming from a client terminal outside the medical facility where the report will be processed/interpreted). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa et. al. (US Publication 20170032549A1) in view of Benjamin et. al. (US Publication 20090287500A1), further in view of Sogge et. al. (US Patent 8151208B2).

Regarding Claim 3, Segawa/Benjamin teach the limitations of Claim 1.  Segawa further discloses wherein the multiple states include ([0063] discloses “report status” as part of report data table for management of report information prepared by diagnosticians) Undone (See Fig. 10B which shows status of “Not Yet” in bottom row; per [0071] if user has not yet confirmed status of assigned tasks, this reads on the claim language of “undone”); in progress (see Fig. 9D which shows status of “Now Under Interpretation”); 
	Segawa does not explicitly disclose the following report statuses, but Sogge, which is directed to method and system of workflow tracking, does teach that multiple states of a workflow may include the following: 
	approved (Table 3, “Approved”); approval pending (Table 3, “Pending Approval); rejected (Table 3, “Rejected”); and approving (Table 3 “Approved”).  
	Segawa teaches reporting workflow status as “interpretation done” (Fig. 9D) but does not teach that statuses include approved, approval pending, rejected, and approving.  Sogge teaches a workflow where the state of an item may be listed as approved, approval pending, rejected, or approving.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sogge with teaching of Segawa since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the status listings of approved, approval pending, rejected, or approving of the secondary reference(s) for the status listing “interpretation done” of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The following relevant art not cited is made of record: 
	US Publication 20160350480A1, which is directed to radiology workflow coordination techniques and displays a status of medical imaging orders to a user. 
	US Publication 20200082930A1, which is directed to a system of handling medical imaging information involving one or more remote MRI acquisition systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619